Citation Nr: 0825791	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  06-21 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1966 to January 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois. 

The veteran's claim for entitlement to service connection for 
bilateral sensorineural hearing loss was initially denied in 
a March 2003 rating decision.  The veteran timely filed his 
notice of disagreement in April 2003.  Thereafter, the RO 
issued an October 2004 rating decision granting the veteran's 
service connection claim finding clear and unmistakable error 
with the March 2003 denial.  The veteran's bilateral 
sensorineural hearing loss was rated at 0 percent disabling, 
effective October 25, 2002.  The subsequent rating decision 
granted the veteran's claim in its entirety and, therefore, 
the earlier appeal is rendered moot.  This appeal stems from 
the initial non-compensable rating assigned in the October 
2004 rating decision.  

The RO received additional evidence from the veteran in 
October 2007, before the file was sent to the Board.  A 
supplemental statement of the case (SSOC) was not issued, but 
this is not necessary since the evidence submitted included a 
signed waiver of local jurisdictional review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  The VCAA, in 
part, requires VA to adequately identify the evidence 
necessary to substantiate the claim, the evidence presently 
of record, and the veteran's and VA's respective 
responsibilities in development of evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

In this case, the veteran underwent a VA examination for his 
hearing loss in February 2003, over five years ago.  Since 
that time, medical records indicate the veteran sought 
periodic treatment for his hearing loss, to include hearing 
aid checks.  The veteran also alleges in an October 2007 
statement submitted by his representative, that his hearing 
loss has worsened since the last examination. For these 
reasons, a new VA examination is indicated.  

The RO should also take this opportunity to obtain VA 
outpatient treatment records from October 2007 to the 
present.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's medical records 
for treatment for hearing problems from 
the VA facilities in Illinois or Missouri 
from October 2007 to the present.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.

2.  After the above records are obtained, 
to the extent available, schedule the 
veteran for an audiological examination 
for his hearing loss to ascertain the 
current severity of his condition.  The 
examiner should review pertinent documents 
in the claims folder. 

3.  The RO should then readjudicate the 
veteran's claim. If the claim remains 
denied, issue a supplemental statement of 
the case (SSOC) to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.  



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

